DETAILED ACTION
This Action is responsive to the communication filed on 10/05/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Publication No. 2020/0161508 (Tischler et al). 

Although the claims at issue are not identical, they are not patentably distinct from each other because, as set forth below, Tischler anticipates or, in the alternative, render obvious the claims of the instant application.
Claim 1 of Tischler anticipates the limitations recited in Claim 1 of the Instant Application including an electronic device comprising:
a plurality of light-emitting elements, each light-emitting element comprising a first bottom surface and a pair of contact pads disposed under the first bottom surface (Claim 1, lines 2-4);
a transparent material covering the plurality of light-emitting elements, exposing the pair of contact pads, and comprising a flat top surface and a second bottom surface (Claim 1, lines 5-7);

an insulating layer disposed under the first bottom surface and connected to the plurality of contact layers (Claim 1, lines 10-11); and
a plurality of contacts disposed under the insulating layer and electrically connected to the plurality of contact layers (Claim 1, lines 12-14).
Claim 2 of Tischler anticipates the limitations recited in Claim 2 of the Instant Application.
Claim 3 of Tischler anticipates the limitations recited in Claim 3 of the Instant Application.
Claim 4 of Tischler anticipates the limitations recited in Claim 4 of the Instant Application.
Claim 5 of Tischler anticipates the limitations recited in Claim 5 of the Instant Application.
Claim 6 of Tischler anticipates the limitations recited in Claim 6 of the Instant Application.
Claim 7 of Tischler anticipates the limitations recited in Claim 7 of the Instant Application.
Claim 8 of Tischler anticipates the limitations recited in Claim 8 of the Instant Application.
Claim 9 of Tischler anticipates the limitations recited in Claim 9 of the Instant Application.
Claim 10 of Tischler anticipates the limitations recited in Claim 10 of the Instant Application.
Claim 11 of Tischler anticipates the limitations recited in Claim 11 of the Instant Application.
Claim 12 of Tischler anticipates the limitations recited in Claim 12 of the Instant Application.
Claim 13 of Tischler anticipates the limitations recited in Claim 13 of the Instant Application.



Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (KR 2014 0101143 A; FIG. 8) teaches an electronic device comprising: a plurality of light-emitting elements 2A, 2B, each light-emitting element 2A, 2B comprising a first bottom surface and a pair of contact pads 90A, 80A, 90B, 80B disposed under the first bottom surface; a transparent material 4 covering the plurality of light-emitting elements 2A, 2B, exposing the pair of contact pads 90A, 80A, 90B, 80B, and comprising a flat top surface and a second bottom surface; a plurality of contact layers 91A, 89, 81B connected to the pair of contact pads 90A, 80A, 90B, 80B and the second bottom surface; an insulating layer 6 disposed under the first bottom surface and connected to the plurality of contact layers 91A, 89, 81B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ANTONIO B CRITE/Examiner, Art Unit 2817